Exhibit (12) Eastman Kodak Company Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio) Nine Months Ended September 30, 2010 Earnings from continuing operations before income taxes $ Adjustments: Interest expense Interest component of rental expense(1) 27 Amortization of capitalized interest 2 Earnings from continuing operations as adjusted $ Fixed charges: Interest expense $ Interest component of rental expense(1) 27 Capitalized interest 1 Total fixed charges $ Ratio of earnings to fixed charges (1) Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor.
